Title: Pennsylvania Assembly: Message to the Governor on Paper Currency, 25 May 1753
From: Pennsylvania Assembly
To: 


On consideration of the report of the committee on paper currency, trade, and population, submitted August 19, 1752 (see above, p. 344), the Assembly on January 18, 1753, sitting as a committee of the whole, unanimously approved three resolutions:
“That it is the Opinion of this Committee [i.e., of the whole], that it is necessary that the Paper-money of this Province should be re-emitted for a further Time.
“That it is the Opinion of this Committee, that there should be a Sum struck, to exchange the ragged and torn Bills, now by Law current within this Province.
“That it is the Opinion of this Committee, that there is a Necessity of a farther Addition to the Paper-money, at present current by Law within this Province.”
The House then appointed a committee to draft a bill agreeable to these resolves; it was composed of Edward Warner, Evan Morgan, Benjamin Franklin, Mahlon Kirkbride, Joseph Gibbons, James Wright, John Wright, John Armstrong, Moses Starr, and James Burnside. A money bill for £20,000 was brought in January 19; it passed the House January 24; but Governor Hamilton announced, January 26, he could not approve it, being “well assured the Dislike raised in Britain, of the Bills of Credit in the Plantations, by the late too general and undistinguishing Complaints, still so warmly subsists, as to make any Application to the Crown, about our Currency, at this Time very unseasonable.” The House deferred further consideration until the next sitting.
They resumed consideration on May 23 and the next day appointed Edward Warner, John Smith, Benjamin Franklin, Hugh Roberts, Mahlon Kirkbride, Joseph Gibbons, Arthur Patterson, John Wright, Joseph Armstrong, Moses Starr, and James Burnside to draft a message to the governor accompanying the bill, which they returned unchanged. This message, approved by the House May 25, is printed here. Governor Hamilton returned the bill on August 29 with several amendments. The House, however, adhered to its version; the governor insisted on his amendments; and on September 5 another message was sent to the governor.
 
May it please the Governor,
[May 25, 1753]
The Governor’s Apprehension, at our last Sitting, that the Dislike raised in Great-Britain of the Bills of Credit in the Plantations by the late too general and undistinguishing Complaints, so warmly subsisted, as to make any Application to the Crown about our Currency at that Time unseasonable, induced the House, notwithstanding their different Sentiments, to make a short Adjournment, to consider farther of the Weight of that Objection; and also of the Sums by that Bill proposed to be made, and continued current in this Province. And now, when we reflect, that tho’ the Complaints against a Paper Currency, arising from the Excesses of some Colonies therein, were indeed at first too general and undistinguishing, so as to occasion the Bringing into Parliament a Bill for restraining the same in all the Colonies; yet, as upon strict Enquiry (a State of our Currency then lying before them) the Parliament thought fit to alter the bill, and lay the Restraint only on those Colonies where that Currency had been abused, we cannot but look on this as distinguishing in our Favour; especially as we are assured, that no Complaints were ever made of our Currency by the British Merchants, trading hither, who only could be affected [by] it; but that on the contrary they have, whenever called upon for their Opinion by the Parliament or the Lords of Trade, appeared openly and warmly in its Favour, and declared (as they did in 1739, when our Act for Eighty Thousand Pounds, the present Sum, was under Consideration) “That it was not only a reasonable Sum, but absolutely necessary for carrying on the Commerce of the Country;” which appears by the Report of the said Lords, made on that Occasion to the Council. And as the Exports from Britain to this Province, of which we have authentic Accounts, had then, in the three preceding Years, amounted to no more than One Hundred Seventy-nine Thousand Six Hundred Fifty-four Pounds, Nine Shillings, and Two-pence, Sterling; and now in the Years 1749, 1750, and 1751, they amount to Six Hundred Forty-seven Thousand Three Hundred Seventeen Pounds, Eight Shillings, and Nine-pence, Sterling; and our Numbers of People, and Domestic Trade, and the Occasions for a Medium of Commerce, are equally increased, there cannot, we think, be any Doubt, but the British Merchants will now likewise be of Opinion, that the small Addition we at present propose is absolutely necessary, tho’ they may not think it so suitable to our Circumstances as a larger Sum; One Hundred Thousand Pounds of Paper Currency bearing by no Means the same Proportion to our Trade now, as Eighty Thousand Pounds did then. And it is certain, that as the Money circulating among us diminishes, so must our Trade and Usefulness to Great-Britain, and our Consumption of its Manufactures, diminish.
Upon the Whole, we intreat the Governor to consider the distressing Circumstances under which the Trade, and in Consequence the whole Province must languish, if, contrary to our Expectations, the Bill we now present him should not be enacted into a Law. And we are well assured, that as the Governor has been pleased to declare his Sentiments of the many Advantages we derive from the Use of Paper Money, his transmitting it Home, in a true Light, will make our Application to the Crown as effectual as it is seasonable.
